         Case 3:21-cv-00393-KAD Document 14 Filed 05/25/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                              :
 WILLIAM LaMAR BURRELL,                       :
      Plaintiff,                              :         No. 3:21-cv-393 (KAD)
                                              :
        v.                                    :
                                              :
 ANGEL QUIROS, et al.,                        :
     Defendants.                              :
                                              :


                    RULING ON MOTION FOR RECONSIDERATION

       Plaintiff, William LaMar Burrell (“Burrell”), an Oregon-sentenced prisoner currently

confined at Corrigan-Radgowski Correctional Center in Uncasville, Connecticut, brings this

action pro se and in forma pauperis. On April 2, 2021, the court filed an Initial Review Order

dismissing all claims except the Eighth Amendment claim for deliberate indifference to medical

needs against defendants Feder and Marceau. Doc. No. 8 at 14. Burrell has filed a motion for

reconsideration seeking to reinstate his claims against defendants Brennan and King. For the

following reasons, Burrell’s motion is denied.

Standard

       “The standard for granting [a motion for reconsideration] is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data the

court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citations omitted). This district’s Local Rules state that: “Such motions will generally be denied

unless the movant can point to controlling decisions or data that the court overlooked in the
           Case 3:21-cv-00393-KAD Document 14 Filed 05/25/21 Page 2 of 4




initial decision or order” and require that the motion “be accompanied by a memorandum setting

forth concisely the controlling decisions or data the movant believes the court overlooked.” D.

Conn. L. Civ. R. 7(c)1.

         In addition, a motion for reconsideration must “be filed and served within seven (7) days

of the date of the filing of the decision or order from which such relief is sought.” D. Conn. L.

Civ. R. 7(c)1.

Discussion

         The local rule requires that motions for reconsideration be filed within seven days from

the date of the ruling. The Initial Review Order was filed on April 2, 2021. Thus, Burrell was

required to file his motion for reconsideration by April 9, 2021. Prisoner documents are

considered filed as of the date they are given to correctional staff for mailing. See Noble v.

Kelly, 246 F.3d 93, 97 (2d Cir.) (discussing prison mailbox rule), cert. denied, 534 U.S. 886

(2001). Burrell’s motion, although dated May 11, 2021, was not scanned and emailed to the

court until May 20, 2021. Burrell certifies that he mailed a copy to the defendants on May 18,

2021. See Doc. No. 13 at 17. The court considers Burrell’s motion to have been filed on May

18, 2021, which is five weeks too late. The motion for reconsideration is denied as untimely

filed.

         Further, even if timely filed, the motion fails on the merits. Burrell seeks reinstatement of

the claims against defendants Brennan and King, described respectively as the medical

administrative remedies coordinator and the administrative remedies coordinator. All

allegations against them concern their allegedly inadequate processing of Burrell’s various

grievances. Burrell contends that, by failing to properly address his medical grievance, defendant

                                                   2
          Case 3:21-cv-00393-KAD Document 14 Filed 05/25/21 Page 3 of 4




Brennan delayed his access to necessary medical care. The court dismissed this claim because

Burrell has no constitutional right to file grievances or have his grievances properly investigated

and processed. Burrell identifies no controlling precedent requiring such a claim to proceed.

Indeed, another court considering similar claims dismissed them. See Brown v. Ruiz, No. 3:18-

cv-1235(JAM), 2019 WL 1533438, at *2-3 (D. Conn. Apr. 9, 2019) (dismissing claim for

“denial of medical needs by not efficiently responding to grievances”).

       Notwithstanding, Burrell argues that he had a liberty interest in the prison grievance

procedures which is protected by the due process clause. He refers the court to a 2012 district

court case concerning prisoner classification. Burrell is not challenging his classification in this

case and in any event, a decision by another district court judge is not controlling precedent as

contemplated under the standards for reviewing a motion for reconsideration. See Shub v.

Westchester Cmty. Coll., No. 06 Civ. 8324(WCC), 2008 WL 1957731, at *2 (S.D.N.Y. Apr. 28,

2008) (controlling decisions include decisions from the Second Circuit Court of Appeals but not

decisions from other circuits, other district courts or even decisions within the same district). In

dismissing his claims against defendants Brennan and King, the court relied on a 2018 Second

Circuit decision confirming that Connecticut prisoners have no protected liberty interest in

having correctional officials comply with state grievance procedures. See Doc. No. 13 at 12

(citing Riddick v. Semple, 731 F. App’x 11, 13 (2d Cir. 2018). Burrell identifies no case in

which the Second Circuit has reversed or called into question this decision. Thus, Burrell has not

identified any controlling decisions overlooked by the court.

       Burrell also argues that the court should acknowledge that he seeks declaratory relief.

The court noted the request in the Initial Review Order and did not dismiss it. Thus, the request

                                                  3
          Case 3:21-cv-00393-KAD Document 14 Filed 05/25/21 Page 4 of 4




for declaratory relief remains.

Conclusion

       For the foregoing reasons, Burrell’s motion for reconsideration [Doc. No. 13] is

DENIED.

       SO ORDERED at Bridgeport, Connecticut, this 25th day of May 2021.

                                                   /s/
                                            Kari A. Dooley
                                            United States District Judge




                                               4
